Title: To Benjamin Franklin from William Carmichael, 1 February 1778
From: Carmichael, William
To: Franklin, Benjamin


Sir
Nantes Febry 1st. 1778
Before I leave Europe permit me to return you my most unfeighned thanks for the politeness and confidence with which you have treated me since your arrival in France and more particularly for the letter sign’d by yourself and Mr. Deane and addressd to the Committee of Congress for foreighn affairs. If I know my own breast my principal aim has been to distinguish myself from those of my Countrymen, who remained ingloriously abroad while their country was in danger.
My wishes were gratified when I obtain’d your approbation of my conduct, and in spite of the Injurious suspicions entertaind of me by others I was returning happy with that consolation to my Country, untill a letter from Dr. Bancroft and since one from Mr. Arthur Lee by Mr. Thornton give me reason to fear I may be injurd in your esteem. I did once intend to have given you the trouble of reading a detail of my conduct since my residence with Mr. Deane, Because I have experiencd that with the best intentions in these times of general distrust, it is not always possible to escape suspicion and censure. The unexpected attack of Mr. Lee makes that detail in part necessary. The Letter which Mr. Deane has sighnd Jointly with you convinces me that his Justice will excuse me from the rest.
Before I left England, which was in May or June 1776 Mr. Lee and many other Freinds to America intrusted me with Letters to different Gentlemen in that Country; As it was possible I might be taken and yet find means to escape Mr. Lee took the precaution of pasting some information for Congress in the inside cover of a pocket Dictionary, which he also intended to be made use of as a cypher between us. Accordingly after my arrival in France I applied it to that use, untill and after the arrival of Mr. Deane; That Gentleman I soon became acquainted with and addressd to know how might convey the aforesaid letters and information to Congress, because unfortunately my ill state of health prevented me from taking a passage so soon as I wished and had hoped.
Mr. Deane on being acquainted that the information came from Mr. Lee, inform’d me that he was instructed by his constituents to correspond with him and that possibly the information would be of use to him as it might contain some particulars relative to the Situation of our affairs in Europe which it was essentialy necessary for Him to know. On this consideration these dispatches were open’d. Mr. Lee on his arrival in Paris a little time after was appriz’d of the Circumstance and Mr. Lee approvd of the reasons that inducd it. Mr. Lees remaining on the same footing of Intimacy and correspondance with me for many months after is a convincing proof that he approvd of the procedure. His profferd confidence in me on the Berlin Expedition, his total silence untill the present moment on the subject; unless once a very few months ago when at the conclusion of a freindly billet, now in my possession he carelessly askd for this Dictionary which on my part was as carelessly refusd.

There are additional evidence how little he thought of a circumstance which he wishes to bring forward now to injure a man whom he undoubtedly thought too distant to defend himself. I may add that this Gentleman has since given me Letters for his Brother and others which he has told me introducd me to their freindly notice: I appeal to Mr. Deanes recollection for the truth of this narration and if I did not know the man too well I would appeal from Mr. Lee mad to Mr. Lee in his senses. If I have erred I intreat your serious but freindly animadversion. I can bear every thing but the being mentiond with reproach in your letters, for I wish not to be handed down to Posterity either as a fool or what is worse a knave. I am now going to America and possibly may be either taken or lost, suspicions from such sources as the present charge may arise to hurt me with my Country or to wound my memory. I beg leave to mention to you in what manner I have subsisted since my arrival in France.
In May 1776 I receivd £400 sterling from Messrs. Bull Green & Wag [Way?] of Buckinghamshire and Oxfordshire being part of a Legacy to a Brother in Law for whom I advanced a considerable sum of Money before I left America. I afterwards receivd £200 from Edmund Jennings Esqr. well known to A. Lee Esqr. now a Committee man in the Subscription for the Prisoners in England Who has a power of Attorney from me to receive several thousand pounds the residue of the aforementiond Legacy as also to receive £600 sterling left me by an Uncle in Scotland at the death of an Aunt now very old. Mr. Brice who went with the Marquis La Fayette to America and since Mr. De Beaumarchais advancd me money on My orders to repay the one and the Agent of the Other in that Country.
Some suspicions which I was told were entertaind of me by a person in power made me refrain for some months before I left Paris from going so often to Passy as I used. I did not find that our affairs were the more Secret.

When I was flatterd with the Hopes of going to America by the united concurrence of the Compte De Vergennes yourself and even this Mr. Lee in the manner Mr. Simeon Deane found means to embark, I did not write to one acquaintance out of France, that I might not Give reason to suppose that the secret was divulged by my means. I am greivd at my disappointment, because Untill I know the reasons for it, I am obligd to think unkindly of a man whom I wishd to regard as a freind.
I beg you to excuse the overflowings of a heart ill at ease but not the less sensible of all your favors. I am Sir with great veneration and attachment Your obligd and Obedient Humble Servant
Wm. Carmichael

I have the honor of informing you that Mr. Thos. Morris is dead and that Monsr. La Mothe Piquet sent this day to inform the Commissary that such ships as expected Convoy must immediately sail, his time of waiting them being nearly expird. Mr. Williams being at Paimbeuef, I take the Liberty of informing you of this Circumstance. I think we shall not be able to get away for eight days.

 
Addressed: The Honorable / Benjamin Franklin / at Passy / Near Paris
Notation: W. Carmicael to B. F. Feby. 1st. 1778.
